Citation Nr: 0619054	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  00-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of hemorrhoids, currently rated as 0 percent 
disabling.  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for a testicular 
disorder.  

4.  Entitlement to service connection for bilateral wrist 
arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1956 to April 
1960 and from April 1962 to July 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).  

In January 2002, the veteran withdrew his claim relative to 
an eye disorder.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2000.  A transcript of the 
hearing has been associated with the claims file.  

The issues regarding service connection for a prostate 
disorder, a testicular disorder, and bilateral wrist 
arthritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hemorrhoids are not large or thrombotic and 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences.




CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.114, Code 7336.


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

Under Diagnostic Code 7336, a 0 percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Analysis

Initially, the Board finds no prejudice to the veteran in 
regard to VCAA.  Hearing testimony shows he has knowledge of 
the rating schedule pertinent to hemorrhoids.  The Board 
notes that in March 2006, the veteran was notified of 
pertinent information regarding the rating schedule and 
effective dates.  Consequently, any error in that regard is 
harmless error.  

The veteran's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic code 7336.  
Under this Diagnostic Code, to warrant a higher evaluation 
there must be large hemorrhoids or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue 
evidencing frequent recurrences.

The Board finds a higher evaluation is not warranted.  On VA 
examination in June 1998, a small, non-inflamed hemorrhoid 
was noted to be symptomatic, with no itching, pain, or 
symptoms related to the hemorrhoid.  In July 2001, an 
identified hemorrhoidal tag was specifically noted to be 
small.  While, the June 1998 examiner opined that an internal 
hemorrhoid could be a source of occasional mild rectal 
bleeding, no internal hemorrhoids were palpated, and no 
fissures or fistulas were noted in July 2001.  That examiner 
specifically stated that the hemorrhoids were not large, not 
thrombotic or irreducible, and that there was no excess 
redundant tissue.  The report notes that any flare ups were 
controlled with medication.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran's hemorrhoids are not large or thrombotic or 
irreducible and that there have not been frequent 
recurrences.  Rather, the hemorrhoids are small with no 
evidence of bleeding.  This objective evidence, prepared by a 
skilled professional, is far more probative than the 
veteran's unsupported lay statements.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against an evaluation in excess of 0 percent and there is 
no doubt to be resolved.  Consequently, the benefits sought 
on appeal are denied.


ORDER

An increased evaluation for hemorrhoids is denied.  


REMAND

The veteran testified that he was told by a doctor that his 
testicle disorder was due to an in-service incident.  A 
record of that conversation is not of record.  

In regard to the issues of service connection for a 
testicular disorder, a prostate disorder, and a bilateral 
wrist disorder, the Board notes that a January 1963 service 
medical record notes the veteran injured his left wrist by 
falling down on it during a volley ball game the previous 
day.  Pain over the volar surface of the wrist and over the 
palm was noted.  The record notes x-ray examination did not 
show any fracture.  The impression was possible left 
navicular fracture, and the wrist was casted.  Records dated 
In July 1963, note discharge only after urination.  Normal 
prostate tenderness was noted.  The assessment was chronic 
prostatitis.  Mild urethral discharge and discomfort in 
December 1963 was noted.  The impression was prostatitis.  A 
January 1964 report of examination shows the upper 
extremities and genitourinary system were normal.  On the 
accompanying medical history to an annual physical 
examination report, dated in January 1964, the veteran 
indicated that he had frequent or painful urination from a 
prostrate infection and noted a minor prostate infection in 
August 1963.  He denied having or having had arthritis.  

A February 1966 record of treatment notes the veteran injured 
his 4th finger of the right hand while bowling.  The 
impression was probable ligament strain.  A May 1967 annual 
physical examination report shows the upper extremities and 
genitourinary system were normal.  On the accompanying 
medical history, he indicated he had or had had frequent or 
painful urination due to a prostate infection.  He denied 
having or having had arthritis.  In the physician's summary 
and elaboration, no sequelae of prostatitis was noted.  An 
August 1968 record notes complaints of sore joints.  A June 
1973 report of examination shows the genitourinary system and 
upper extremities were normal.  A March 1975 referral notes 
arthritis in both hands found on annual physical examination.  
On examination, the impression was normal upper extremities.  
No pathology was noted.  The March 1976 separation 
examination report shows the upper extremities and 
genitourinary system were normal.  On the accompanying 
medical history, he denied having or having had swollen or 
painful joints.  He indicated that he had or had had a tumor, 
growth, cyst, or cancer, arthritis, and frequent or painful 
urination.  He noted a case of prostatitis during service in 
Vietnam.  A March 1976 record of treatment notes complaints 
of chronic hand spasms.  The assessment was mild tendonitis.  
An August 1977 report of examination shows the upper 
extremities and genitourinary system were normal.  

A July 1992 VA treatment record notes a testicular mass - 
hydrocele versus tumor versus hernia. An August 1992 VA 
treatment record reflects a testicular mass.  A September 
1994 record notes he underwent exploration.  The assessment 
was probably spermotocele /hydrocele.  In August 1994, left 
scrotal swelling/pain for one year was noted.  The assessment 
in August 1994 was left spermatocele.  The assessment was 
hematoma.  

On VA examination in June 1998, there was a bilateral 
positive Tinnel's sign, and tenderness to palpation of the 
carpal tunnel.  Some tenderness over the anterior aspect 
proximal to the wrist in the tendinous regions was noted.  
The report notes 


the tendons seemed to be somewhat thickened.  The diagnosis 
was tendonitis, both wrists.  

A treatment record, dated in September 2000, reflects the 
veteran underwent hernia repair.  Findings on examination 
pertinent to left testicle were a large left hydorocele, 
normal left testicle.  There is insufficient evidence to make 
a determination as to whether any disorder of the testicle, 
prostate, or wrists is related to service.  38 C.F.R. 
§ 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should write to the veteran 
and inform him that a record of his 
conversation with a doctor regarding the 
cause of his testicle disorder is not of 
record.  The veteran is to be instructed 
to obtain such evidence and submit it.  

2.  The AOJ should schedule the veteran 
for a VA examination(s).  The claims file 
should be made available to the examiner.  
The examiner should respond to the 
following:  Is it at least as likely as 
not that any identified testicle, 
prostate, or wrist disorder is related to 
service?  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


